In a proceeding pursuant to Family Court Act § 454 to enforce an order of support, John Dungee appeals from an order of the Family Court, Suffolk County (Snellenburg, J.), entered November 12, 1986, which committed him to the Suffolk County Jail for a term of one month.
Ordered that the order is reversed, on the law and the facts, without costs or disbursements, and the application for an order of commitment is denied.
In a hearing to determine whether an order of commitment should be issued, the appellant testified to his lack of steady employment over the previous several months due in large *520measure to his recent felony convictions. The appellant also provided information concerning his recent income and expenses, which included substantial amounts expended to make restitution in connection with his recent convictions. We find that the evidence provided by the appellant clearly demonstrated his present financial inability to make the support payments required of him. Under the circumstances of this case, the commitment of the appellant is unwarranted (see, Family Ct Act § 455 [5]; Altschul v Altschul, 84 AD2d 798, 799). Bracken, Brown and Fiber, JJ., concur.